           Case 2:16-cr-20088-JAR Document 54 Filed 07/13/20 Page 1 of 14




                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

 UNITED STATES OF AMERICA,

               Plaintiff,

               v.                                          Case No. 16-20088-JAR

 ALFRED B. REECE,

               Defendant.



                                 MEMORANDUM AND ORDER

       This matter is before the Court on Defendant Alfred B. Reece’s Motion for

Compassionate Release (Doc. 37) under section 3582(c) of the First Step Act (“FSA”). Reece,

who tested positive for COVID-19 on May 19, 2020, and has apparently recovered, nevertheless

seeks release on grounds that the virus presents a serious risk to his overall health. The

government opposes Reece’s request. For the reasons set forth in detail below, the Court

concludes that Reece has not made a sufficient showing of extraordinary and compelling reasons

to grant a sentence reduction under § 3582(c) and denies his motion.

I.     Background

       On October 20, 2017, Reece pleaded guilty to four counts of Aiding and Assisting in the

Preparation of a False Income Tax Return in violation of 26 U.S.C. § 7206(2).1 This Court

sentenced Reece to 96 months’ imprisonment and a one-year term of supervised release.2 On




       1
           Docs. 20, 21.
       2
           Doc. 27.




                                                 1
            Case 2:16-cr-20088-JAR Document 54 Filed 07/13/20 Page 2 of 14




August 21, 2018, the Tenth Circuit Court of Appeals dismissed Reece’s direct appeal as

untimely.3 On August 20, 2018, Reece filed a Motion to Reduce Sentence under 18 U.S.C.

§ 3553(b)(1), which this Court dismissed for lack of jurisdiction.4

        Reece currently is serving his sentence at Federal Correction Institution (“FCI”) Oakdale

I in Louisiana. He is sixty-one years old and his projected release date from the Bureau of

Prisons (“BOP”) is May 5, 2025. As of July 13, 2020, the BOP reports that FCI Oakdale I has

177 confirmed cases of COVID-19.5 The BOP further reports that 891 tests have been

completed and 0 tests are pending.

        On May 18, 2020, Reece filed a pro se motion for compassionate release pursuant to 18

U.S.C. § 3582(c)(1)(A). He lists seven Oakdale inmates who have died of the COVID-19 virus,

including inmates who lived in the same housing unit as Reece. After Reece tested positive for

COVID-19 on May 19, 2020, the government moved to stay briefing on the motion for thirty

days while he recovered.6 At that time, Reece was asymptomatic and otherwise isolated from

the inmate population. The Federal Public Defender (“FPD”) entered an appearance for Reece

pursuant to Standing Order 19-1 on May 20, 2020.7 According to the medical records that have

been produced in this case, as supplemented on June 28, 2020, Reece has been diagnosed with

chronic kidney disease and hypertension. Thankfully, there is no report that Reece has suffered

any complications from his positive COVID-19 diagnosis.




        3
            Doc. 34.
        4
            Doc. 36.
        5
          Federal Bureau of Prisons, COVID-19 Coronavirus: COVID-19 Cases,
https://www.bop.gov/coronavirus/index.jsp (last accessed July 13, 2020).
        6
            Doc. 43.
        7
            Doc. 44.




                                                    2
             Case 2:16-cr-20088-JAR Document 54 Filed 07/13/20 Page 3 of 14




         Reece requests the Court to reduce his term of imprisonment to time served and increase

his term of supervision to three years. The United States Probation Office has verified and

approved his release plan to reside with his wife of thirty-two years in Olathe, Kansas. The

government opposes Reece’s motion, contending that he has failed to establish extraordinary and

compelling reasons for compassionate release.

II.     Legal Standards

        “[I]t is well-settled that ‘[a] district court is authorized to modify a [d]efendant’s sentence

only in specified instances where Congress has expressly granted the court jurisdiction to do

so.’”8 Section 3582(c) permits a court to modify a term of imprisonment for compassionate

release only if certain exceptions apply. Until recently, these exceptions required the BOP to

move on a defendant’s behalf. In 2018, however, the FSA modified the compassionate release

statute, permitting a defendant to bring his own motion for relief.9 Since then, a defendant may

bring a motion for compassionate release from custody only if he “has fully exhausted all

administrative rights to appeal a failure of the [BOP] to bring a motion on [his] behalf or the

lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier. . . .”10 Unless a defendant meets this exhaustion requirement, the court

lacks jurisdiction to modify the sentence or grant relief.11

        Where a defendant has satisfied the exhaustion requirement, a court may reduce the

defendant’s sentence, after considering the factors set forth in 18 U.S.C. § 3553(a) to the extent



        8
          United States v. White, 765 F.3d 1240, 1244 (10th Cir. 2014) (quoting United States v. Blackwell, 81 F.3d
945, 947 (10th Cir. 1996)).
        9
            First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018).
        10
             18 U.S.C. § 3582(c)(1)(A).
         11
            United States v. Johnson, 766 F. App’x 648, 650 (10th Cir. 2019) (holding that without an express
statutory authorization, a court lacks jurisdiction to modify a sentence).




                                                          3
             Case 2:16-cr-20088-JAR Document 54 Filed 07/13/20 Page 4 of 14




they are applicable, if the court determines: (1) “extraordinary and compelling reasons warrant

such a reduction”; or (2) “the defendant is at least 70 years of age, has served at least 30 years in

prison, pursuant to a sentence imposed under section 3559(c) . . . and a determination has been

made by the Director of the [BOP] that the defendant is not a danger to the safety of any other

person or the community.”12 In addition, a court must ensure that any reduction in a defendant’s

sentence under this statute is “consistent with applicable policy statements issued by the

Sentencing Commission.”13

        The FSA does not itself define what constitutes “extraordinary and compelling reasons”

to justify a reduction in sentence. 28 U.S.C. § 994(t) provides that “[t]he [Sentencing]

Commission, in promulgating general policy statements regarding the sentencing modification

provisions in section 3582(c)(a)(A) of title 18, shall describe what should be considered

extraordinary and compelling reasons for sentence reduction, including the criterial to be applied

and a list of specific examples.” That policy statement is found at U.S.S.G. § 1B1.13.

        The Sentencing Commission’s comments to § 1B1.13 set forth four circumstances under

which extraordinary and compelling reasons may exist: (1) the defendant is suffering from a

terminal illness, i.e., a serious, advanced illness with an end-of-life trajectory; (2) the defendant

is suffering from a serious physical or medical condition, serious functional or cognitive

impairment, or deteriorating physical or mental health because of the aging process that

substantially diminishes the ability of the defendant to provide self-care within the environment

of a correctional facility and from which the defendant is not expected to recover; (3) the




        12
             18 U.S.C. § 3582(c)(1)(A).
        13
            Id.; see also Dillon v. United States, 560 U.S. 817, 819 (2010) (holding the Sentencing Commission
policy statement regarding 18 U.S.C. § 3582(c)(2) remains mandatory in the wake of United States v. Booker, 543
U.S. 220 (2005)).




                                                        4
             Case 2:16-cr-20088-JAR Document 54 Filed 07/13/20 Page 5 of 14




defendant is at least 65 years old, is experiencing a serious deterioration in physical or mental

health because of the aging process, and has served at least ten years or seventy-five percent of

the term of imprisonment, whichever is less; (4) the defendant needs to serve as a caregiver for a

minor child, spouse, or registered partner.14

        Reece’s age and family circumstances are not applicable here, and he does not argue that

he can satisfy any of the qualifying medical conditions. Instead, he invokes subdivision (D), the

so-called “catchall” provision included in § 1B1.13, which provides that extraordinary and

compelling reasons “other than, or in combination with,” the four listed may be sufficient to

warrant relief, as determined by the Director of the BOP.15 The BOP has published a Program

Statement identifying “several nonexclusive factors to determine whether ‘other’ extraordinary

and compelling reasons exist: the defendant’s criminal and personal history, nature of his

offense, disciplinary infractions, length of sentence and amount of time served, current age and

time of offense and sentencing, release plans, and ‘[w]hether release would minimize the

severity of the offense.’”16 As a “permissible construction of the statute,” the BOP’s Program

Statement is “entitled to some deference.”17

        The Department of Justice (“DOJ”) has recognized the unique risks posed to inmates and

BOP employees from COVID-19. The DOJ recently adopted the position that an inmate who

presents with one of the risk factors identified by the Centers for Disease Control and Prevention

(“CDC”) should be considered as having an “extraordinary and compelling reason” warranting a




        14
             U.S. Sentencing Guidelines Manual § 1B1.13 cmt. n.1 (A) through (C) (U.S. Sentencing Comm’n 2018).
        15
             Id.
        16
           United States v. Saldana, ---F. App’x---, 2020 WL 1486892, at *2 (quoting BOP Program Statement
5050.50 at 12 (2019)).
        17
             Id. at *3 (citing Reno v. Koray, 515 U.S. 50, 61 (1995)).




                                                            5
             Case 2:16-cr-20088-JAR Document 54 Filed 07/13/20 Page 6 of 14




sentence reduction.18 Nevertheless, the government argues only the BOP may rely on the

catchall provision, and that courts may not make their own determination. The Court disagrees.

        On its face, the catchall category applies only if the Director of the BOP seeks

compassionate release on a defendant’s behalf.19 As Reece notes, however, this policy statement

has not been updated to account for the changes to § 3582(c)(1)(A) enacted through the FSA and

is thus “now clearly outdated.”20 The Sentencing Commission, currently lacking a quorum, has

yet to update § 1B1.13 since Congress amended § 3582(c)(1)(A). The policy statement still

contemplates a motion for compassionate release originating solely from the BOP Director,

which is clearly no longer the case. Accordingly, “a growing consensus of courts across the

country have concluded that, after the First Step Act, the Commission’s policy statement ‘does

not constrain a court’s independent assessment of whether ‘extraordinary and compelling

reasons’ warrant a sentence reduction under § 3852(c)(1)(A).’”21

        In the District of Kansas, Judge Lungstrum recently rejected the reasoning that the FSA

did not expand the criteria for finding what constitutes an extraordinary and compelling reason

beyond what the Sentencing Commission mandates in subdivisions (A) through (C) of § 1B1.13

and instead concluded that a court may make the necessary determination that other

circumstances warrant relief under § 3582(c)(1)(A).22 Judge Marten previously adopted the




        18
           See, e.g., United States v. Martin, No. DKC 04-0235-5, 2020 WL 3447760, at *2 (D. Md. June 24,
2020); see also U.S. Sentencing Guidelines Manual § 1B1.13 cmt. n.1(A)(ii)(I) (U.S. Sentencing Comm’n 2018).
        19
             U.S. Sentencing Guidelines Manual § 1B1.13 cmt. n.1(A)(ii)(I) (U.S. Sentencing Comm’n 2018).
        20
             United States v. Rodriguez, No. 2:03-cr-00271-AB-1, 2020 WL 1627331, at *3 (E.D. Pa. Apr. 1, 2020).
        21
          United States v. Somerville, No. 2:12-CR-225-NR, 2020 WL 2781585, at *6 (W.D. Pa. May 29, 2020)
(quoting Rodriguez, 2020 WL 1627331, at *3–4) (collecting cases).
        22
             United States v. Jackson, No. 08-20150-02-JWL, 2020 WL 2812764, at *3 (D. Kan. May 29, 2020).




                                                         6
              Case 2:16-cr-20088-JAR Document 54 Filed 07/13/20 Page 7 of 14




majority position in motions for compassionate release that were not COVID-19 related.23 This

Court has likewise joined the majority of courts finding that it has the authority to independently

assess whether there are extraordinary and compelling reasons to reduce a defendant’s sentence

on COVID-19 grounds;24 Judge Crabtree has also joined the prevailing view.25 The Court

reaffirms that position and remains persuaded by the reasoning of those courts in the clear

majority.26 Indeed, “[i]t would undermine the change made by Congress in the [Fist Step Act] if

. . . the catchall provision did not also apply in the case of a motion by a defendant.”27

Therefore, the Court finds that it is not limited to consideration of the circumstances set forth in

subdivisions (A) through (C) in § 1B1.13. Although the Guideline provides helpful guidance on

what constitutes extraordinary and compelling reasons, it is not conclusive given the recent

statutory changes.

III.     Discussion

         A.         Exhaustion

         Reece has satisfied the exhaustion requirement described in § 3582(c). Reece submitted

a written form to the Warden at FCI Oakdale on April 11, 2020 requesting compassionate

release. To date, Reece has not received any response from the Warden. The government does




         23
            United States v. O’Bryan, No. 96-10076-JTM, 2020 WL 869475, at *2 (D. Kan. Feb. 21, 2020); United
States v. Perez, No. 88-10094-JTM, 2020 WL 1180719, at *2–3 (D. Kan. Mar. 11, 2020).
         24
              United States v. Lavy, No. 17-20033-JAR, 2020 WL 3218110, at *3 (D. Kan. June 15, 2020).
          25
             United States v. Younger, No. 16-40012-02-DDC, 2020 WL 3429490, at *5 (D. Kan. June 23, 2020)
(collecting cases).
         26
            Id.; Somerville, 2020 WL 2781585, at *6; United States v. Jenkins, No. 99-439-JLK, 2020 WL 2466911,
at *5 (D. Colo. May 8, 2020); United States v. Redd, No. 97-006-AJT, 2020 WL 1248493, at *6–8 & n.18 (E.D. Va.
Mar. 16, 2020); United States v. Maumau, No. 2:08-cr-00758-TC-11, 2020 WL 806121, at *4 (D. Utah Feb. 18,
2020) (“[T]his court joins the majority of other district courts that have addressed this issue in concluding that it has
the discretion to provide [the defendant] with relief, even if his situation does not directly fall within the Sentencing
Commission’s current policy statement.”), appeal filed (10th Cir. May 12, 2020).
         27
              Jackson, 2020 WL 2812764, at *3.




                                                           7
               Case 2:16-cr-20088-JAR Document 54 Filed 07/13/20 Page 8 of 14




not dispute that Reece has satisfied the applicable exhaustion requirement. Thus, because more

than thirty days have passed, this Court has jurisdiction to decide Reece’s motion.28

          B.         Extraordinary and Compelling Circumstances

          Reece argues that the existing COVID-19 pandemic and his particular vulnerability to

contracting a severe illness if infected constitute an extraordinary, compelling reason to grant

compassionate release. Reece notes COVID-19 is spreading at an alarming rate throughout FCI

Oakdale I, and that because of his age and underlying medical conditions, he is particularly

vulnerable to the effects of COVID-19, which he has now contracted. The government

acknowledges that if an inmate has a chronic medical condition that has been identified by the

CDC as elevating the inmate’s risk of becoming seriously ill from COVID-19, that condition

may satisfy the standard of “extraordinary and compelling reasons.” The government contends,

however, that Reece’s underlying medical conditions fall short of establishing the level of

severity required under the policy statement and that COVID-19 has had no impact on his overall

health.

           With respect to motions brought during the current pandemic, “[c]ourts around the

country have granted compassionate release where the defendant suffers from a serious condition

that increases the likelihood of severe consequences from COVID-19.”29 The Court is mindful

that while “the mere presence of COVID-19 in a particular prison cannot justify compassionate

release,”30 “[m]ost, though not all, of the cases where compassionate release has been granted

also involv[e] some showing that COVID-19 is actually present, usually to a significant degree,


          28
            See United States v. Boyles, No. 18-20092-JAR, 2020 WL 1819887, at *2 (D. Kan. Apr. 10, 2020)
(holding that if a criminal defendant fails to meet the First Step Act’s exhaustion requirement, the Court lacks
jurisdiction over the motion).
          29
               Somerville, 2020 WL 2781585, at *7 (collecting cases).
          30
               United States v. Seymon, No. 11-10040, 2020 WL 2468762, at *4 (C.D. Ill. May 13, 2020).




                                                            8
             Case 2:16-cr-20088-JAR Document 54 Filed 07/13/20 Page 9 of 14




in the facility where the prisoner is incarcerated.”31 By contrast, courts often deny

compassionate release motions “where prisoners articulate only generalized or speculative fear

about the risk of infection, without any showing of serious medical vulnerability or uncontrolled

exposure risk in the prison where they are held.”32

         In this case, Reece cites multiple medical conditions as creating a heightened risk for

severe complications from COVID-19, including his age, hypertension, transient ischemic

attacks (“TIAs”), and chronic kidney disease. Reece is a sixty-one year-old African American

male. Data gathered by the CDC shows that individuals between 50 and 64 years old are

hospitalized at a much higher rate than that of younger adults, and that eight out of ten COVID-

19 deaths in the United States have been in adults 65 years old and older.33 The latest statistics

from the CDC also indicate that non-Hispanic black persons have a rate of infection that is

approximately five times that of non-Hispanic white persons.34




        31
           Somerville, 2020 WL 2781585, at *7; see also United States v. Gorai, No. 2:18-CR-220 JCM, 2020 WL
1975372, at *2 (D. Nev. Apr. 24, 2020) (“To make matters worse, defendant notes that ‘[o]n April 16, 2020, the
count at Lompoc USP, now leading the BOP in inflicted inmates and staff, had 69 inmates and 22 staff testing
positive.’ Even those numbers may be underrepresentative because only inmates with symptoms are tested.”);
United States v. Cassidy, No. 17-CR-116S, 2020 WL 2465078, at *7 (W.D.N.Y. May 13, 2020) (“Here, however,
[the defendant] demonstrates more than just a general possibility that he could contract COVID-19. [. . . ] He
demonstrates incarceration in a proven ‘hotbed’ facility that has numerous positive cases, including inmates with
whom [the defendant] has shared quarters.”).
          32
             Somerville, 2020 WL 2781585, at *8 (citing United States v. Canada, No. 119-014, 2020 WL 2449344,
at *1 (S.D. Ga. May 12, 2020)); United States v. Brooks, No. 07-cr-20047-JES-DGB, 2020 WL 2509107, at *5
(C.D. Ill. May 15, 2020); United States v. Gagne, ---F. Supp. 3d.---, 2020 WL 1640152, at *5 (D. Conn. Apr. 2,
2020)).
        33
           CDC, COVIDView, https://www.cdc.gov/coronavirus/2019-ncov/covid-data/covidview/index.html (last
accessed July 9, 2020).
        34
          CDC, Corona Virus Disease 2019 (COVID-19):Racial and Ethnic Minority Groups,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/racial-ethnic-minorities.html (last accessed July
9, 2020).




                                                        9
          Case 2:16-cr-20088-JAR Document 54 Filed 07/13/20 Page 10 of 14




        Regarding Reece’s hypertension, the CDC has not determined whether hypertension

alone renders an individual particularly vulnerable to severe illness stemming from COVID-19;35

however, in its most recent guidance, the CDC added hypertension to its list of conditions that

may increase an individual’s risk of severe illness from COVID-19.36 Additionally, in multiple

studies of patients with COVID-19, most patients who died had at least one comorbidity.

Among the comorbidities, hypertension appeared frequently, indicated a strong relationship

between hypertension and a patient’s likelihood of developing a severe illness from COVID-

19.37

        Reece also reportedly experiences TIAs, which are cardiac events resembling strokes.38

TIAs occur when an individual has a short-term blockage or blood clot near the brain.39

Although the CDC has not yet determined whether TIAs increase an individual’s risk for severe

illness resulting from COVID-19, the CDC has concluded that cardiovascular or cerebrovascular

issues, including strokes, may increase an individual’s risk.40



        35
          CDC, Clinical Questions about COVID-19: Questions and Answers, Patients with Hypertension,
https://www.cdc.gov/coronavirus/2019-ncov/hcp/faq.html#Patients-with-Hypertension (last accessed July 9, 2020).
         36
            CDC, Coronavirus Disease 2019 (COVID-19): People of Any Age with Underlying Medical Conditions,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html#liver-
disease (last accessed July 9, 2020).
         37
            JAMA Internal Medicine, Risk Factors Associated with Acute Respiratory Distress Syndrome and Death
in Patients with Coronavirus Disease 2019 Pnuemonia in Wuhan, China, https://jamanetwork.com/journals/jamaint
ernalmedicine/fullarticle/2763184 (Mar. 13, 2020) (in a study of 201 infected patients, 84 developed acute
respiratory distress syndrome (ARDS), and of those 84 with ARDS, 23 had hypertension compared to just 16 of 117
with hypertension who did not develop ARDS); The Lancet, Are Patients with Hypertension and Diabetes Mullitus
at Increased Risk for COVID-19 Infection?, https://www.thelancet.com/journals/lanres/article/PIIS2213-
2600(20)30116-8/fulltex (Mar. 11, 2020) (concluding that the most frequent comorbidities of patients with COVID-
19 were diabetes, hypertension, and cerebrovascular disease).
        38
           Mayo Clinic, Diseases & Conditions: Transient Ischemic Attack (TIA), https://www.mayoclinic.org/disea
ses-conditions/transient-ischemic-attack/symptoms-causes/syc-20355679 (last accessed July 9, 2020).
        39
             Id.
        40
            CDC, Coronavirus Disease 2019 (COVID-19): People of Any Age with Underlying Medical Conditions,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html#liver-
disease (last accessed July 9, 2020).




                                                      10
          Case 2:16-cr-20088-JAR Document 54 Filed 07/13/20 Page 11 of 14




         Finally, Reece has supplemented his motion to address the recent changes in CDC

guidance that address chronic kidney disease as an underlying condition for serious

complications with COVID-19. On June 25, 2020, the CDC added chronic kidney disease to the

list of conditions that place people of any age at an increases risk of severe illness from COVID-

19.41

         Even exercising its independent assessment authority to find extraordinary and

compelling reasons, the Court finds that Reece does not meet the burden to demonstrate that such

reasons exist here. As noted, Reece tested positive for COVID-19 on May 19, 2020 while his

motion was pending.42 Significantly, Reece has not reported any medical complications or

symptoms related to COVID-19 in the weeks since his test results came back. This information

raises two issues. First, the fact that Reece tested positive on May 19 and has not exhibited any

reported symptoms mitigates his stated concerns that he would develop severe complications if

infected. Second, based on current scientific and medical information, the Court cannot

determine the likelihood that Reece could be re-infected. Individuals infected by certain other

viruses have some degree of immunity against future infection, though the strength and length of

immunity varies based on the virus and the individual.43 Though the Court recognizes that

information regarding COVID-19 is still rapidly developing, there appears to be evidence

suggesting recovery from COVID-19 confers some level of immunity against re-infection.44 The


         41
            See CDC, Coronavirus Disease 2019 (COVID-19): People with Certain Medical Conditions,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html (last
accessed July 9, 2020).
         42
              Doc. 43-1 at 1.
         43
            See Thomas J. Braciale & Young S. Hahn, Immunity to Viruses, Immunological Reviews at 5, available
at https://doi.org/10.111/imr.12109 (last accessed July 9, 2020); see also Taiki Aoshi, et al., Innate and Adaptive
Immune Responses to Viral Infection and Vaccination, Current Opinion in Virology at 226, available at
https://doi.org/10.1016/j.coviro.2011.07.002 (last accessed July 9, 2020).
         44
          See, e.g., Robert D. Kirkcaldy, et al., COVID-19, Postinfection Immunity Limited Evidence, Many
Remaining Questions, J. of the Am. Medical Ass’n, at 2246, available at https://jamanetwork.com/journals/jama/full



                                                         11
          Case 2:16-cr-20088-JAR Document 54 Filed 07/13/20 Page 12 of 14




Court is not in a position to make definitive conclusions about immunity to COVID-19, but

Reece’s lack of complications after testing positive and the possibility of developing some

degree of immunity cannot be ignored in consideration of whether there are extraordinary and

compelling reasons warranting a reduction in Reece’s sentence.45 Thus, in light of Reece’s

apparent recovery and the fact that he does not dispute that he remains asymptomatic and does

not point to any current health problems as a result of having contracted COVID-19, the Court

finds extraordinary and compelling reasons do not exist to warrant a sentence reduction under §

3582(c)(1)(A).

         C.       Section 3553(a) Factors

         The Court’s conclusion is buttressed by a consideration of the applicable § 3553(a)

factors. Without question, it is regrettable that Reece contracted the COVID-19 virus while

designated to a BOP facility hit hard by the pandemic. The Court is not convinced, however,


article/2766097 (“[E]xisting limited data on antibody responses to SARS-CoV-2 and related coronaviruses, as well
as one small animal model study, suggest that recovery from COVID-19 might confer immunity against reinfection,
at least temporarily. However, the immune response to COVID-19 is not yet fully understood and definitive data on
postinfection immunity are lacking.”) (last accessed July 9, 2020); see also Francis Collins, NIH Director’s Blog:
Study Finds Nearly Everyone Who Recovers From COVID-19 Makes Coronavirus Antibodies, available at
https://directorsblog.nih.gov/ 2020/05/07/study-finds-nearly-everyone-who-recovers-from-covid-19-makes-
coronavirus-antibodies (“Although more follow-up work is needed to determine just how protective these antibodies
are and for how long, these findings suggest that the immune systems of people who survive COVID-19 have been
primed to recognize SARS-CoV-2 and possibly thwart a second infection.”) (last accessed July 9, 2020).
         45
            Many other courts nationwide have taken a similar approach to factoring the diagnosis of and recovery
from COVID-19 when evaluating motions for compassionate release. See United States v. Reynolds, No. 2:18-131,
2020 WL 3266532 (W.D. Wa. June 17, 2020) (noting that because the defendant’s “last medical report indicates that
he is currently receiving medication for his other health concerns and is not suffering from any reported lingering
symptoms from COVID-19,” the defendant’s “circumstances do not provide a basis to reduce his sentence or grant
his request for compassionate release.”); United States v. Johnson, No. 12-20056, 2020 WL 2573239 (C.D. Ill. May
21, 2020) (“Because Defendant Johnson appears to have already contracted COVID-19 and recovered without
incident, the risk of him suffering severe complications from the virus is significantly diminished compared to others
in the BOP who have either not contracted the virus or who have contracted the virus and exhibited severe
symptoms or complications.”); United States v. Garciduenas-Escamilla, No. 3:19-4899, 2020 WL 2306606 (S.D.
Cal. May 8, 2020) (holding that “because the Defendant is still recovering from COVID-19, he could pose a danger
to the community if he were released,” and denying the defendant’s motion to revoke his detention order). But see
United States v. Sholler, No. 17-181, 2020 WL 2512416 (N.D. Cal. May 15, 2020) (granting compassionate release
because, even though Defendant tested positive for COVID-19 nearly a month prior to the court’s ruling and had
received appropriate medical care, he remained “especially vulnerable to severe illness from COVID-19 due to his
age and numerous pre-existing conditions,” including poorly-controlled Parkinson’s disease).




                                                         12
         Case 2:16-cr-20088-JAR Document 54 Filed 07/13/20 Page 13 of 14




that the conditions he finds himself in qualify him for release after serving approximately one-

third of his sentence. The Court must still consider (1) the defendant’s personal history and

characteristics; (2) his sentence relative to the nature and seriousness of his offenses; (3) the need

for a sentence to provide just punishment, promote respect for the law, reflect the seriousness of

the offense, deter crime, and protect the public; (4) the need for rehabilitative services; (5) the

applicable guideline sentence; and (6) the need to avoid unwarranted sentence disparities among

similarly-situated defendants.46

       Application of the § 3553(a) factors here militates against reducing Reece’s sentence to

time-served. Reece pleaded guilty to a serious, albeit non-violent, felony offense involving the

preparation of false income tax returns. This offense was not Reece’s first felony and was

committed while he was on probation, resulting in a substantial criminal history category VI

classification.47 When the Court sentenced Reece, it adhered to the statutory mandate that it

impose a sentence that was “not greater than necessary.”48 Reece received a sufficient but

judicious sentence of 96 months’ imprisonment—reducing that sentence by nearly two-thirds

would produce a sentence that no longer reflects the seriousness of Reece’s criminal conduct, nor

furnish adequate deterrence to criminal conduct or provide just punishment. Finally, reducing

Reece’s sentence to the 30 months he has served would reduce it well below the applicable

Guidelines range of 77 to 96 months.49 No new fact justifies such a substantial disparity. The




       46
            See 18 U.S.C. § 3553(a)(1)-(6).
       47
            Doc. 22 ¶¶ 71–73.
       48
            18 U.S.C. § 3553(a).
       49
            Doc. 22 ¶ 101.




                                                  13
          Case 2:16-cr-20088-JAR Document 54 Filed 07/13/20 Page 14 of 14




pertinent sentencing factors in § 3553(a) do not favor the reduction Reece seeks and his motion

is therefore denied.50

        IT IS THEREFORE ORDERED BY THE COURT that Defendant Alfred B. Reece’s

Motion for Release to Reduce Sentence (Doc. 37) is denied without prejudice to refile should

his medical condition change or deteriorate.

        IT IS FURTHER ORDERED that the government’s Motion to Stay (Doc. 43) and

Reece’s Motion to Appoint Counsel (Doc. 48) are denied as moot.

        IT IS SO ORDERED.

        Dated: July 13, 2020

                                                           S/ Julie A. Robinson
                                                           JULIE A. ROBINSON
                                                           CHIEF UNITED STATES DISTRICT JUDGE




        50
           See United States v. Pawlowski, ---F. App’x---, 2020 WL 3483740, at *2 (3d Cir. June 26, 2020)
(holding district court did not abuse its discretion denying motion for compassionate release based on the amount of
time remaining to be served; decision not to reduce defendant’s sentence from 15 years to less than two years was
not unreasonable after consideration of several of the § 3553(a) factors) (citing cases).




                                                        14
